M.D. Appeal Dkt.
                                                                      72 MAP 2020 and 73 MAP 2020


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 302 MAL 2020
                                                :
                                                :
              v.                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
 HUNTER GARRISON KALE                           :
                                                :
                                                :
 PETITION OF: PENNSYLVANIA STATE                :
 POLICE                                         :

 COMMONWEALTH OF PENNSYLVANIA                   : No. 303 MAL 2020
                                                :
                                                :
              v.                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
 HUNTER GARRISON KALE                           :
                                                :
                                                :
 PETITION OF: PENNSYLVANIA STATE                :
 POLICE                                         :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Should the Superior Court’s Opinion and Order be reversed because its
      interpretation of PSP’s standing, pursuant to 42 Pa.C.S. §9799.74, is
      contrary to the plain language set forth in the statute?